COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Bray and Overton
Argued at Norfolk, Virginia


TIMOTHY A. COBB, S/K/A
 TIMOTHY ALLEN COBB
                                                OPINION BY
v.           Record No. 2681-96-1         JUDGE JOSEPH E. BAKER
                                             JANUARY 27, 1998
COMMONWEALTH OF VIRGINIA


        FROM THE CIRCUIT COURT OF THE CITY OF CHESAPEAKE
                 Russell I. Townsend, Jr., Judge
             Jennifer T. Stanton (J. T. Stanton, P.C., on
             brief), for appellant.

             Daniel J. Munroe, Assistant Attorney General
             (Richard Cullen, Attorney General, on brief),
             for appellee.



     Timothy A. Cobb (appellant), sometimes known as Timothy

Allen Cobb, appeals from a judgment of the Circuit Court of the

City of Chesapeake (trial court) that approved a jury verdict

convicting him for breaking and entering into a business place in

the daytime with intent to commit larceny, in violation of Code

§ 18.2-91.    The sole issue presented is whether the evidence is

sufficient to support appellant's conviction.

     Viewing the evidence in the light most favorable to the

Commonwealth, granting to it all reasonable inferences fairly

deducible therefrom, see Martin v. Commonwealth, 4 Va. App. 438,

443, 358 S.E.2d 415, 418 (1987), we find that on the morning of

September 26, 1995, Larry Miller, the parts and warehouse manager

at Virginia Air Distributors, discovered that someone had broken

into the company warehouse building, which consisted of the
warehouse and two offices.   In the office area, Miller "noticed

[that] change was thrown all over the place" and that the "petty

cash box had been broken into."    Missing from the office area

were (1) money from the cash box and (2) a set of high-low

pressure gauges, which had been hanging behind the parts counter

in the office.   A hole big enough for a person to crawl through

had been cut into the sheet metal wall of the warehouse.      In the

office of the operations manager, Wayne Smith, the police found a

pair of yellow-handled tin snips bearing the name "T. Cobb."      The

tin snips were the type used to cut sheet and various light

metals.   The snips did not belong to Virginia Air Distributors,

and Smith had not left them there.       Miller did not know appellant

and had not given him permission to be on the premises.
       Smith's office is normally locked at night; however, the

record fails to establish that it had been locked on the break-in

day.   On the day prior to the break-in, Miller and Smith had

closed the business at the regular time of 5:30 p.m.      When Miller

arrived the next morning, Smith was already present on the

premises and "in a panic" due to the break-in.

       Several weeks after the break-in, Miller identified the

missing high-low gauge set at the Easy Pawn Shop.      A pawn shop

employee, Harris Perry, testified that appellant had pawned that

gauge set on October 24, 1995.    Miller testified that the set had

been hanging at eye level behind the counter at the warehouse

every day for two years.   Miller had used the gauge set about a




                                 - 2 -
week prior to the burglary and was absolutely certain that the

pawned gauge set was the one stolen from Virginia Air

Distributors.

     Appellant denied committing the burglary, claiming that he

had obtained the gauge set from his former employer, but the

former employer failed specifically to corroborate appellant's

claim.   Appellant further claimed that the tin snips had been

stolen from him, but he did not report the alleged theft until he

was questioned about the subject burglary.   Appellant admitted

that he previously had been convicted of five felonies.
     Relying upon Williams v. Commonwealth, 193 Va. 764, 71
S.E.2d 73 (1952), appellant contends that evidence of his

possession of stolen property, coupled with evidence of his own

property having been stolen, is insufficient to convict him of

burglary.   In Williams, however, no evidence of a break-in was

shown.   Therefore, Williams is inapposite and is clearly

distinguishable from the case before us.   In Hawley v.
Commonwealth, 206 Va. 479, 485, 144 S.E.2d 314, 318 (1965), the

Supreme Court said:
               Williams v. Commonwealth, 193 Va. 764,
          71 S.E.2d 73 (1952), relied upon by the
          defendant, is not authority to the contrary.
           In that case, we held that bare evidence of
          the possession of stolen goods was not
          sufficient to support a conviction of
          storebreaking, where there was no evidence of
          breaking by force. Here, there was direct
          proof of breaking by force.


     The Commonwealth makes a prima facie case of breaking and




                               - 3 -
entering against an accused when it proves (1) "a breaking and

entering, and a theft of goods," (2) "that both offenses were

committed at the same time, by the same person, as a part of the

same criminal enterprise," and (3) "that the stolen goods [were]

found soon thereafter in the possession of the accused."   Schaum

v. Commonwealth, 215 Va. 498, 501, 211 S.E.2d 73, 76 (1975).     We

find that the evidence contained in this record meets those

requirements.
     For the reasons stated, the judgment of the trial court is

affirmed.

                                                  Affirmed.




                              - 4 -